Citation Nr: 1542353	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  14-10 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable rating for right forearm scar.

2.  Entitlement to a compensable rating for right knee degenerative joint disease (DJD) with limited extension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to May 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, in November 2013 and March 2014.  The November 2013 rating decision continued the noncompensable rating assigned for the right forearm scar and the March 2014 rating decision continued the noncompensable rating assigned for the right knee DJD with limited extension.  

The Veteran presented testimony at a hearing before a Decision Review Officer (DRO) on the issue of entitlement to a compensable rating for the right forearm scar in August 2014.  He presented testimony at a videoconference hearing before the undersigned Veterans Law Judge on both issues on appeal in June 2015.  Transcripts of both hearings are of record.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  The Board resolves reasonable doubt in the Veteran's favor by finding that a 10 percent rating should be assigned throughout the appellate period pursuant to Diagnostic Code 7804 for right forearm scar.  

2.  The Board resolves reasonable doubt in the Veteran's favor by finding that a 10 percent rating should be assigned throughout the appellate period pursuant to Diagnostic Codes 5010 and 5261 for right knee DJD with limited extension.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, and no higher, have been met for right forearm scar.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).

2.  The criteria for a 10 percent rating, and no higher, have been met for right knee DJD with limited extension.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100%" based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The RO provided the appellant pre-adjudication notice regarding the claim for entitlement to a compensable rating for right forearm scar by a letter dated in April 2013 and pre-adjudication notice regarding the claim for entitlement to a compensable rating for right knee DJD with limited extension by a letter dated in January 2014.  Given the foregoing, the Board finds that VA's duty to notify was met.  

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the appellant physical examinations; obtained medical opinions as to the severity of his disabilities; and afforded the appellant the opportunity to give testimony at both the RO and Board level.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time. 

Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

When evaluating disabilities of the musculoskeletal system, an evaluation of the extent of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other words, when rated for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  A finding of functional loss due to pain must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40. 

Service connection for right forearm scar was granted pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805, with a noncompensable rating effective April 26, 2011.  See March 2013 rating decision.  Service connection for right knee DJD with limited extension was granted pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5261, with a noncompensable rating effective October 16, 2012.  See February 2013 rating decision.  

At this juncture, the Board notes that the Veteran has separate ratings assigned for right knee soft tissue injury with residual development of osteoarthritis, rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5260, and for right knee instability, rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5257.  Neither of those separately rated conditions affecting the Veteran's right knee is on appeal and, as such, neither will be discussed in this decision.  

The Board also notes that the assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993): see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  For the reasons to be discussed more fully below, the Board finds that the Veteran's service-connected right forearm scar is more appropriately evaluated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804 as this criteria reflects the Veteran's predominant disability picture.

The Veteran's claim for increased rating concerning the right forearm scar was received on April 11, 2013, and the claim for increased rating concerning the right knee DJD with limited extension was received on December 17, 2013.  Given the foregoing, the Board will determine whether a compensable rating is warranted for the right forearm scar from April 11, 2012, forward, and for the right knee DJD with limited extension from December 17, 2012, forward.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 509-510.

The Veteran asserts that he is entitled to a compensable rating for his service-connected right forearm scar because it is painful, tender, adhesed and unsightly.  See VA Forms 21-4138 dated April 2013, December 2013 and April 2014.  He testified in August 2014 and June 2015 that the scar on his right forearm is painful; that it itches along a ridge where it did not heal properly; and that he does not like it when people notice it such that he hides it.  

The Veteran asserts that he is entitled to a compensable rating for his service-connected right knee DJD with limited extension because the condition has worsened and he has been told he should consider replacement.  See VA Forms 21-4138 dated April 2014 and August 2014.  He testified in June 2015 that he cannot extend his right knee fully and that he has pain when he tries to.  He indicated that at his most recent VA examination, he was allowed to extend his knee on his own at first, but then it was extended with help from the examiner such that it was manipulated to extend further than what he would normally be able to achieve.  The Veteran also testified that his right knee was painful most days and that it is hard to move when he first wakes up in the morning.  See hearing transcript.  

Diagnostic Code 5010 provides that arthritis due to trauma is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under 38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Diagnostic Code 5261 provides ratings for limitation of extension with the following ratings assigned: 0 percent for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and 50 percent for extension limited to 45 degrees.  For rating purposes, normal range of motion of the knee is from zero to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II (2015).

Diagnostic Code 7805 provides the rating criteria for scars, other (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804.  It stipulates that any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 should be evaluated under an appropriate diagnostic code.  

Diagnostic Code 7801 provides the criteria for scars not of the head, face, or neck that are deep and nonlinear.  A 10 percent rating is provided when deep and nonlinear scars cover an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.); a 20 percent rating is provided when deep and nonlinear scars cover an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm); a 30 percent rating is provided when deep and nonlinear scars cover an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.); and a 40 percent rating is provided when deep and nonlinear scars cover an area or areas of 144 square inches (929 sq. cm.) or greater.

Diagnostic Code 7802 provides the criteria for scars not of the head, face, or neck that are superficial and nonlinear.  A 10 percent rating is provided for scars that are superficial and nonlinear and cover an area or areas of 144 square inches (929 sq. cm.) or greater.  Note (1) stipulates that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) stipulates that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck.

Diagnostic Code 7804 provides the criteria for unstable or painful scars.  A 10 percent rating is assigned for one or two scars that are unstable or painful; a 20 percent rating is assigned for three or four scars that are unstable or painful; and a 30 percent rating is assigned for five or more scars that are unstable or painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) states that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) states that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.

In addition to the lay evidence in this case, the evidence of record includes VA treatment records and VA examination reports.  The Board notes that the Veteran has not received any treatment related to his right forearm scar during the appellate period, and the treatment related to his right knee during the appellate period has been minimal.  

The Veteran underwent a VA knee and lower leg Disability Benefits Questionnaire (DBQ) in February 2013, at which time his claims folder was reviewed.  The diagnosis provided was right knee DJD.  The Veteran reported right knee pain and that flare-ups impacted the function of the knee in the form of prolonged sitting and standing.  Range of motion testing revealed that the Veteran was unable to fully extend his right knee, with extension ending at five degrees.  The Veteran was able to perform repetitive-use testing with three repetitions without any change in the range of extension.  There was no additional limitation in range of motion of the knee following repetitive-use testing but the examiner reported functional loss and/or functional impairment of the right knee in the form of less movement than normal, pain on movement, swelling and deformity.  The Veteran also had tenderness or pain to palpation for joint line or soft tissues of the right knee.  Muscle strength testing was normal during right knee extension.  No assistive devices were reported.  The Veteran reported being unable to run; trying to walk around three miles per day; that he lived on acreage; and that he was unsteady on ice.  

The Veteran underwent a scars/disfigurement DBQ in March 2013, at which time his claims folder was reviewed.  This examination was conducted in conjunction with the Veteran's claim for service connection.  The Board notes that although the VA examiner initially referenced a scar on the left forearm, it is clear from the physical examination that the scar was located on the right forearm.  The examiner noted that the scar was not painful or unstable.  It was described as an eight centimeter linear scar that was well healed and superficial.  

The Veteran underwent a knee and lower leg DBQ in January 2014, at which time his claims folder was reviewed.  He reported that his right knee ached and that the achiness comes and goes.  Range of motion testing revealed that the Veteran was unable to fully extend his right knee, with extension ending at five degrees.  There was no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions without any change in the range of extension.  There was no additional limitation in range of motion of the knee following repetitive-use testing but the examiner reported functional loss and/or functional impairment of the right knee in the form of less movement than normal and pain on movement.  The examiner also noted that there was no pain, weakness, fatigability, or incoordination that could significantly limit functional ability during flare-ups, or when the knee joint is used repeatedly over a period of time.  There was no tenderness or pain to palpation for joint line or soft tissues of the right knee.  Muscle strength testing was normal during right knee extension.  No assistive devices were reported.  

A March 2014 VA telephone nursing note documents that the Veteran called with complaint of periodic tightness above his right knee for over a year.  He reported "I walk a lot, at least a mile daily and I had surgery on the same knee in the past."  He denied any calf pain, redness, swelling, pain or fever, and also declined an appointment stating "I just need some feedback regarding things I can do at home."  The Veteran was instructed to avoid over exerting himself by taking rest periods during walks, to apply ice/heat, to take pain medication, to elevate his leg, and to massage the area and call as needed.  In an addendum, a VA provider asked if the Veteran was interested in physical therapy but he declined, citing lack of time due to having to drive his wife around.  

The Veteran underwent a knee and lower leg DBQ in July 2014, at which time his claims folder was reviewed.  He reported that flare-ups impact the function of the right knee, specifically noting that prolonged standing, walking, and going up stairs will flare the knee.  Range of motion testing revealed that the Veteran was unable to fully extend his right knee, with extension ending at five degrees.  There was no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions without any change in the range of extension.  There was no additional limitation in range of motion of the knee following repetitive-use testing but the examiner reported functional loss and/or functional impairment of the right knee in the form of less movement than normal and pain on movement.  The examiner also noted that there was no pain, weakness, fatigability, or incoordination that could significantly limit functional ability during flare-ups, or when the knee joint is used repeatedly over a period of time.  There was tenderness or pain to palpation for joint line or soft tissues of the right knee.  Muscle strength testing was normal during right knee extension.  No assistive devices were reported.  

The Board finds that resolution of doubt in the Veteran's favor is warranted as it relates to whether a compensable rating for right forearm scar should be assigned pursuant to Diagnostic Code 7804.  This determination is based on the Veteran's competent and credible assertion that the service-connected scar located on his right forearm is painful.  See VA Forms 21-4138 dated April 2013, December 2013 and April 2014; see also August 2014 and June 2015 hearing transcripts.  The Board has considered the other diagnostic codes pertaining to scars to determine whether a rating in excess of 10 percent is warranted for the right forearm scar, but finds that Diagnostic Code 7801, which is the only diagnostic code pertaining to scars that provides ratings in excess of 10 percent, is not for application in this case.  This is so because the scar located on the Veteran's right forearm was described as measuring eight centimeters, linear, well healed, and superficial rather than deep and nonlinear covering an area of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm).  See March 2013 scars/disfigurement Disability Benefits Questionnaire (DBQ).  

The Board finds that resolution of doubt in the Veteran's favor is also warranted as it relates to whether a compensable rating for right knee DJD with limited extension should be assigned pursuant to Diagnostic Code 5261.  This determination is based on the Veteran's competent and credible testimony in June 2015 that he cannot extend his right knee fully and that he has pain when he tries to.  It is also based on the fact that the VA examiners who conducted the February 2013, January 2014 and July 2014 knee and lower leg DBQs all reported functional loss and/or functional impairment of the right knee in the form of pain on movement.  For these reasons, the Board finds that a 10 percent rating should be assigned throughout the appellate period for the service-connected right knee DJD with limited extension.  See also 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2015); DeLuca, 8 Vet. App. at 204-06.  The Board notes that the assignment of this 10 percent rating in combination with the other 10 percent ratings assigned for the Veteran's right knee (due to instability and limitation of flexion) does not violate the amputation rule found at 38 C.F.R. § 4.68.  A rating in excess of 10 percent is not warranted as the Veteran has never exhibited extension in his right knee limited to 10 degrees.  See VA examination reports.  

ORDER

A 10 percent rating, and no higher, is granted for right forearm scar.  

A 10 percent rating, and no higher, is granted for right knee DJD with limited extension.  


____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


